UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35703 PUMA BIOTECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 77-0683487 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 10880 Wilshire Boulevard, Suite 2150, Los Angeles, CA 90024 (Address of principal executive offices) (Zip code) (424) 248-6500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 36,818,092 shares of Common Stock, par value $0.0001 per share, were outstanding as of November 4, 2016. PUMA BIOTECHNOLOGY, INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item1. Financial Statements: 1 Condensed Consolidated Balance Sheets as of September 30, 2016 (Unaudited) and December 31, 2015 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2016 and 2015 (Unaudited) 2 Condensed Consolidated Statements of Comprehensive Loss for the Three and Nine Months Ended September 30, 2016 and 2015 (Unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2016 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2016 and 2015 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 22 PART II – OTHER INFORMATION: Item1. Legal Proceedings 23 Item1A. Risk Factors 23 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item3. Defaults Upon Senior Securities 24 Item4. Mine Safety Disclosures 24 Item5. Other Information 24 Item6. Exhibits 25 Signatures 26 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report contains forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. Any statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward looking. These forward-looking statements include, but are not limited to, statements about: • the development of our drug candidates, including when we expect to undertake, initiate and complete clinical trials of our product candidates; • the regulatory approval of our drug candidates; • the anticipated timing of product revenues and the commercial availability of our drug candidates; • our use of clinical research organizations and other contractors; • our ability to find collaborative partners for research, development and commercialization of potential products; • our ability to market any of our products; • our history of operating losses; • our expectations regarding our costs and expenses; • our anticipated capital requirements and estimates regarding our needs for additional financing; • our ability to compete against other companies and research institutions; • our ability to secure adequate protection for our intellectual property; • our intention to vigorously defend against a purported securities class action lawsuit; derivative lawsuits and a defamation lawsuit; • our ability to attract and retain key personnel; and • our ability to obtain adequate financing. These statements are often, but not always, made through the use of words or phrases such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend” and similar words or phrases. Accordingly, these statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed in them. Discussions containing these forward-looking statements may be found throughout this Quarterly Report on Form 10-Q, including, in Part I, the section entitled “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations.” These forward-looking statements involve risks and uncertainties, including the risks discussed in Part I, Item1A. “Risk Factors” of our Annual Report on Form 10-K for the year ended December31, 2015 that could cause our actual results to differ materially from those in the forward-looking statements. Such risks should be considered in evaluating our prospects and future financial performance. We undertake no obligation to update the forward-looking statements or to reflect events or circumstances after the date of this document. Part I – FINANCIAL INFORMATION Item1. Financial Statements PUMA BIOTECHNOLOGY, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September30, 2016 (unaudited) December31, 2015 (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Prepaid expenses and other, current Receivables — Total current assets Property and equipment, net Prepaid expenses and other, long-term Restricted cash Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Deferred rent Total liabilities Commitments and contingencies Stockholders' equity: Common stock - $.0001 par value;100,000,000 shares authorized;32,503,092 shares issued and outstanding at September30, 2016 and 32,466,842 issued and outstanding at December31, 2015 3 3 Additional paid-in capital Accumulated other comprehensive income (loss) 3 ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to the Condensed Consolidated Financial Statements 1 PUMA BIOTECHNOLOGY, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (unaudited) For the Three Months Ended September30, For the Nine Months Ended September30, Operating expenses: General and administrative $ Research and development Totals Loss from operations ) Other (expenses) income: Interest income Other (expenses) income 4 (2 ) ) 26 Totals Net loss $ ) $ ) $ ) $ ) Net loss applicable to common stock $ ) $ ) $ ) $ ) Net loss per common share—basic and diluted $ ) $ ) $ ) $ ) Weighted-average common shares outstanding—basic and diluted See Accompanying Notes to the Condensed Consolidated Financial Statements 2 PUMA BIOTECHNOLOGY, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (unaudited) For the Three Months Ended September30, For the Nine Months Ended September30, Net loss $ ) $ ) $ ) $ ) Other comprehensive loss Unrealized gain (loss) on available-for-sale securities ) 63 Comprehensive loss $ ) $ ) $ ) $ ) See Accompanying Notes to the Condensed Consolidated Financial Statements 3 PUMA BIOTECHNOLOGY, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (in thousands, except share data) (unaudited) Common Stock Additional Accumulated Other Shares Amount Paid-in Capital Comprehensive Income (Loss) Accumulated Deficit Total Balance at December31, 2015 $ 3 $ $ ) $ ) $ Stock-based compensation — Exercises of stock options — — — Unrealized gain on available-for-sale securities — Net loss — ) ) Balance at September30, 2016 $ 3 $ $ 3 $ ) $ See Accompanying Notes to the Condensed Consolidated Financial Statements 4 PUMA BIOTECHNOLOGY, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) For the Nine Months Ended September30, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Build-out allowance received from landlord Stock-based compensation Disposal of leasehold improvements — Changes in operating assets and liabilities: Receivables ) Prepaid expenses and other ) Accounts payable ) Accrued expenses ) Accrual of deferred rent Net cash used in operating activities ) ) Investing activities: Purchase of property and equipment ) ) Restricted cash (3 ) ) Expenditures for leasehold improvements ) ) Purchase of available-for-sale securities ) ) Sale/maturity of available-for-sale securities Net cash provided by (used in) investing activities ) Financing activities: Net proceeds from issuance of common stock — Net proceeds from exercise of options Net cash provided by financing activities Net increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Accompanying Notes to the Condensed Consolidated Financial Statements 5 PUMA BIOTECHNOLOGY, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1—Business and Basis of Presentation: Business: Puma Biotechnology, Inc., or Puma, is a biopharmaceutical company based in Los Angeles, California with a focus on the development and commercialization of innovative products to enhance cancer care. The Company in-licenses the global development and commercialization rights to three drug candidates—PB272 (neratinib (oral)), PB272 (neratinib (intravenous)) and PB357. Neratinib is a potent irreversible tyrosine kinase inhibitor that blocks signal transduction through the epidermal growth factor receptors, HER1, HER2 and HER4. Currently, the Company is primarily focused on the development of the oral version of neratinib, and its most advanced drug candidates are directed at the treatment of HER2-positive breast cancer. The Company believes that neratinib has clinical application in the treatment of several other cancers as well, including non-small cell lung cancer and other tumor types that over-express or have a mutation in HER2.
